Citation Nr: 1604732	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO. 12-33 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, any mood disorder and schizophrenic reaction, latent type.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of background, the claim currently on appeal was reopened as part of a February 2014 remand. As such, the issue of new and material evidence need not be addressed in this decision.

A February 2015 Board decision denied the Veteran's service connection claim. A December 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand (JMR), vacating and remanding the Board denial. As such, the issue of service connection for an acquired psychiatric disorder is again before the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes the obtaining of relevant records. 38 C.F.R. § 3.159(c). In the December 2015 JMR, it was noted that VA had failed to make attempts to obtain service treatment records from Mannheim Army Hospital in Germany, which the Veteran had authorized for release on several occasions. See December 2015 Joint Motion for Remand at 2. As such, the Board must remand the claim for further development.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain service treatment records, including clinical inpatient records, pertaining to treatment of the Veteran at the Mannheim Army Hospital in 1966.
  
If the records cannot be located or do not exist, the Veteran must be notified and given an opportunity to provide them pursuant to 38 C.F.R. § 3.159(e).

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




